DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 11/15/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims are considered under the broadest reasonable interpretation in the light of the specification.
Claim 1 recites formula (a) as a (meaning one) repeating unit in a crown ether:
.
    PNG
    media_image1.png
    51
    371
    media_image1.png
    Greyscale

	The claim also recites a part or all of the alkoxysilyl groups … is hydrolyzed to a silanol group, which implies more than one repeat unit. This is indefinite.
	Also, the part “hydrolyzed to form” is indefinite, because the claims are for a product, which raises the question, at what point is the silanol group formed in the product? Does it have to start as alkoxysilyl and convert to silanol within the product? Or, does applicant mean it is in some sort of equilibrium between alkoxysilyl and silanol?
	Claim 2 recites a polymer, which is unclear. A polymer in chemistry is defined as very large molecules having molecular weights from a few thousands to millions. The only structure that is disclosed is that of a 12-c-4 crown ether. Therefore, applicant’s intent is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al (US 2005/0164019).
	Liu teaches the compound crown ether with one repeat unit as recited in [0047]:

    PNG
    media_image2.png
    328
    658
    media_image2.png
    Greyscale

	While all the three alkoxysilyl groups are shown as is in Liu, having one of them hydrolyzed to silanol would have been inherent or obvious. Thus claims 1-3 are unpatentable. Claim 4: The material is inherently ion-sensitive – see charge transfer material in abstract. The ions are only part of the process of making and is not patentable. They are also not recited as present in the composition.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakahata et al (US 2021/0238205), with evidence from Liu et al (US 2005/0164019).

    PNG
    media_image3.png
    432
    642
    media_image3.png
    Greyscale

	Nakahata teaches a crown ether in [0033] and [0061], with the group R as alkoxysilyl in [0072]. The alkoxysilyl group by definition hydrolyzing to silanol group in an equilibrium state would have been inherent or obvious. Alkoxysilyl group would have a CH2-O-Y structure as in claim 3 (exemplary evidence from Liu). Claim 4 only recites a process step. The crown ether has, or can be, 6 oxygens (when n=1) as in claim 5. It is also obvious to one of ordinary skill that the crown ether in this case could have 6 or less oxygens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777